*874MEMORANDUM***
Jose De Jesus Llamas-Nunes, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals affirming without opinion an immigration judge’s denial of his application for cancellation of removal. The immigration judge determined that petitioner failed to establish the requisite exceptional and extremely unusual hardship to a qualifying United States citizen relative.
We lack jurisdiction to review the BIA’s discretionary denial of cancellation of removal, as well as petitioners’ non-colorable due process challenge to that denial. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Petitioner’s due process challenge to the BIA’s streamlining procedures is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 852 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part, and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.